Citation Nr: 9909717	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for Romberg's Disease.

2. Entitlement to temporary total disability ratings under 
38 C.F.R. § 4.29, based on hospitalizations in September 
and October 1995.

3. Entitlement to temporary total disability ratings under 
38 C.F.R. § 4.30 for convalescence, based on 
hospitalizations in September and October 1995.

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, May 1974 to April 1977, and June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 1997, the Board remanded this case in response to 
the veteran's request for a local hearing at the RO.  The RO 
hearing was conducted in March 1998 and the claims file was 
subsequently returned to the Board for adjudication. 

For reasons which will become apparent, the issue of 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 based on hospitalizations in 
September and October 1995, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. There is no competent medical evidence showing that the 
veteran currently has PTSD.

3. Romberg's disease existed prior to entry into wartime 
service and there was an increase in underlying pathology 
during such service.

4. The veteran was not treated for a service-connected 
disability in excess of 21 days when hospitalized by VA in 
September or October 1995.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2. Preexisting Romberg's disease was aggravated by service.  
38 U.S.C.A. §§ 1153, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.306 (1998).

3. The criteria for temporary total ratings under the 
provisions of 38 C.F.R. § 4.29, based on hospitalizations 
in September and October 1995, have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.29 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service Connection:  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet App 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States 
Court of Appeals for Veterans Claims (Court) pointed out even 
if a condition is properly found to have been preexisting 
(either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence), the 
presumption of aggravation must also be addressed.  The Court 
noted that it is VA's burden to rebut the presumption of in-
service aggravation and that a proper application of 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306 places an onerous 
burden on VA to rebut the presumption of service connection 
and VA must point to a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Crowe, supra; Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991); Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has delineated the distinctions between temporary 
exacerbations of a preexisting disability in service 
("temporary or intermittent flare-ups") versus permanent 
increase in underlying pathology, and held that there must be 
worsening in the underlying condition not merely the 
symptoms.  See Verdon v. Brown, 8 Vet. App. 529 (1996); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Well Grounded Claims:  The threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence of a well grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disability 
is service connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice to establish a well grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.


Factual Background

PTSD:  As noted above, the veteran served on active duty from 
March 1966 to March 1968, May 1974 to April 1977, and June 
1978 to June 1982.  Service records reflect that he served in 
Vietnam from August 1996 to August 1967 as a Petroleum 
Storage Specialist.

The veteran's awards and decorations include the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, and 
the Republic of Vietnam Cross of Gallantry with Palm.

The veteran's service medical records do not show any 
complaints, clinical findings, or diagnosis of a psychiatric 
disorder.

In February 1995, the veteran submitted his claim of 
entitlement to service connection for PTSD.  

In an April 1995 statement to the RO, the veteran reported 
that he had two friends during his period of service in the 
Republic of Vietnam, one of whom was from his hometown in 
Puerto Rico and the other was an American.  He recalled that 
he was separated from these two individuals because they were 
transferred to a different location.  Upon searching for his 
friends, the veteran stated that he found the helmet of his 
American friend and it had "the brain inside."  The veteran 
also stated that his Puerto Rican friend was captured and 
eventually released.  Upon returning from Vietnam, the 
veteran recalled that he was unable to control his nerves and 
could not sleep.  He also reported that he witnessed too many 
deaths in Vietnam as well as a "helicopter blow out."  

Upon VA PTSD examination in January 1996, the veteran 
described his most upsetting event in Vietnam as the transfer 
of two of his friends to another unit.  He reported that, 
after this transfer, they were captured by the enemy but at 
least one was returned safely to the United States.  The 
veteran also described being under mortar attack and his 
experiences flying as a door gunner being potentially 
traumatic.  The examiner noted that the veteran described 
these events without any obvious signs of emotional distress; 
speaking in a calm, controlled manner.  The examiner 
commented that, given the fact that the veteran had numerous 
periods of service with several brief breaks, it was somewhat 
difficult to chronicle his post-service events.  
Nevertheless, the examiner noted that, when the veteran was 
not in the military, he worked primarily as a jeweler (with 
brief employment in the construction industry), served with 
the National Guard or Army Reserve until 1987, had been 
married and divorced twice, and had two children who lived in 
Puerto Rico.  The veteran's subjective complaint consisted of 
nervousness and, upon further questioning, he noted that he 
also experienced nightmares, and distressing memories of his 
Vietnam experiences.  

Upon clinical evaluation, the examiner noted that the veteran 
was alert; oriented to person, place and time; and without 
evidence of any psychosis.  The veteran denied any auditory 
hallucinations and reported that his mood was essentially 
normal, although he admitted to occasional feelings of 
sadness or depression as a result of his financial 
difficulties and medical problems.  His appetite was good, he 
had no suicidal thoughts, and his memory was intact.  The 
examiner noted that the veteran showed no evidence of any 
disorganization in his formal thinking and there was no 
delusional material or paranoid ideation.  During the 
examination, it was noted that the veteran appeared mildly 
anxious, sitting on the edge of his chair and tapping his 
feet during the interview.  The examiner also noted that the 
veteran reported that he "loves" Vietnam movies and, aside 
from his reports of nightmares of Vietnam and occasional 
intrusive thoughts, he reported no other symptoms that would 
support a diagnosis of PTSD.  The examiner commented that the 
veteran's history indicated that he has maintained 
involvement with the military throughout much of his adult 
life, thus showing no evidence of the avoidance shown in 
cases of PTSD.  Similarly, the examiner noted that the 
veteran had never sought psychiatric treatment and, when 
questioned directly, expressed the belief that he did not 
need psychiatric treatment.  The diagnosis was that there was 
no psychiatric disorder noted on the present examination.

During his March 1998 personal hearing at the RO, the veteran 
testified that he served in Vietnam with an individual from a 
neighboring town, his job was to refuel helicopters, and he 
was exposed to combat.  Transcript (Tr.) at 10.  He further 
testified that, upon his return from Vietnam, a lot of stuff 
from Vietnam began to bother him, he began to fight all the 
time, and his hair began to fall out.  Tr. at 9.  However, he 
did not seek treatment because "the people get crazy in 
there because all the pill they give you."  Id.

Romberg's Disease:  The veteran's service medical records do 
not show any complaints, clinical findings, or diagnosis of 
Romberg's disease during his first period of service.  
Specifically, his head, face, neck, and scalp as well as his 
skin and lymphatics were normal upon clinical evaluation and 
he reported no history of skin disease upon pre-induction 
examination in December 1964, enlistment examination in March 
1966, or upon separation examination in February 1968.  

Upon enlistment examination for his second period of service, 
in May 1974, the examiner noted asymmetry of the face, right 
cheek, loss of muscle substance.  Follow-up X-ray examination 
noted hazy anterior, apparently due to mucosal thickening and 
scar tissue.  Upon separation examination in March 1977, the 
veteran's head, face, neck and scalp as well as his skin and 
lymphatics were clinically normal and he reported no history 
of such impairment.

During his final period of service, upon enlistment in April 
1978, the veteran's head, face, neck and scalp as well as his 
skin and lymphatics were clinically normal and he reported no 
history of such impairment.  However, subsequent service 
medical records show that he received treatment in the 
department of internal medicine, dermatology clinic, dental 
clinic, and neurology clinic for loss of soft tissue in the 
right facial area.  A treatment report from the dermatology 
clinic, the date of which is illegible, reflects a 
provisional diagnosis of alopecia for the 31 year old veteran 
and notes that he appeared to have male pattern baldness and 
an atrophic area below the zygoma on the right side of his 
face.  The impression included lipodystrophy of the right 
side of the face.  In August 1978, the veteran was referred 
to the dental clinic for evaluation of loss of soft tissue in 
the right cheek area.  An August 1978 dental record notes 
right buccal defect.  Marked facial asymmetry was noted upon 
optometric examination in January 1980.  A January 1981 
report from the dermatology clinic notes that the veteran had 
been experiencing difficulty opening his mouth during the 
previous four months.  The assessment was hemidystrophy, 
facial.  In March 1981, it was noted that the veteran was 
experiencing a loss of his ability to chew, he was referred 
to the neurology clinic for evaluation of the loss of tissue 
in the right facial area and probable lipodystrophy.  The 
referring physician noted that the muscle tone appeared to be 
good and V and VII CNs (cranial nerves) appeared to be within 
normal limits.  The April 1981 neurologic examination report 
noted that the original onset consisted of brownish 
discoloration at the right cheek, in 1975, followed by 
progressive hollowing of that area.  No motor or sensory 
dysfunction or induration was demonstrated.  No neurological 
abnormality was shown on examination; however, the examiner 
noted significant subcutaneous atrophy localized to the 
buccal area on the right.  The impression was lipodystrophy.  
The veteran's May 1982 Report of Medical Examination for 
Separation reflects an abnormal head, face, neck and scalp 
evaluation and notes hemidystrophy, right cheek, since 1975.  

A September 1995 report of VA hospitalization reflects a 
physical finding of right hemifacial atrophy, identified as 
Romberg's disease, which had been quiescent during the 
pervious ten years.  Pertinent physical findings show right 
hemifacial atrophy from the zygoma to the mandible with 
hollowing at the cheek and no bony involvement.  The veteran 
underwent right free parascapular microvascular flap.  It is 
noted that the veteran had a substantial amount of edema and 
swelling with complete closure of the right eye; however, he 
developed no hematoma or seroma.  He was kept in the hospital 
with head elevation and cold compresses and the edema 
subsided substantially.  By September 18, 1995, he had 
complete opening of the eye and good facial nerve function.  

In October 1995, the veteran reported to the Plastic Surgery 
Clinic and complained of a "purulent discharge" from the 
surgical facial wound.  Accordingly, he was admitted to the 
hospital for infected facial wound and underwent a 
debridement of this wound.  

Upon VA muscles examination in January 1996, the veteran 
complained of pain on closing his eyes, inability to fully 
open his mouth, disfiguring and tender scars on his face, and 
restricted movement of his right arm at the graft donor 
surgery site.  Objective findings included very marked facial 
scaring and keloid formation in two of the scars.  The 
diagnoses were right hemifacial atrophy which is Romberg's 
disease, partially treated by plastic surgery, and tethering 
of the skin causing pain and restricted movement of the right 
shoulder from the donor site.  Photographs of these wounds 
were attached to this examination report.  

During his March 1998 personal hearing at the RO, the veteran 
testified that he did not have any symptoms of Romberg's 
disease prior to his military service.  Tr. at 3.  He 
recalled that, when he went to Germany sometime in 1977, he 
began to notice changes in his face and began to seek 
treatment for his facial condition.  Tr. at 3-4.  He reported 
that he was treated for his disorder in Germany, Austin, and 
at Temple Hospital.  Tr. at 4-5.

Analysis

PTSD:  As noted above, a well grounded claim requires 
competent evidence of a current disability in the form of a 
medical diagnosis.  See Caluza.  The Court has held that 
evidence of the presence of a current disability is essential 
to establishing a well grounded claim for service connection.  
Caluza; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see also Chelte v. Brown, 10 Vet. App. 268 
(1997).

The veteran's medical history has been described above.  The 
Board notes in particular that there is no competent medical 
evidence that shows that the veteran currently has PTSD.  
Based on the abundant case law cited above, in the absence of 
the currently claimed disability, service connection cannot 
be granted.

Although the veteran has asserted that he currently has PTSD 
which is directly related to service and experiences therein, 
he, as a lay person, is not competent to render a diagnosis 
of PTSD or medical opinion to the effect that any current 
PTSD is related to service or any incident therein.  See 
Espiritu.  Competent medical evidence to the effect that a 
claim is plausible or possible is required to establish a 
well-grounded claim when the determinant issue involves a 
question of medical diagnosis or medical causation.  
Grottveit.  Lay assertions of medical causation will not 
suffice to initially establish a plausible, well grounded 
claim under 38 U.S.C.A. § 5107(a).  Id.  Therefore, as there 
is no competent medical evidence of a current diagnosis of 
PTSD, the veteran's claim for service connection for PTSD is 
not well grounded.  See Caluza; Rabideau; Cuevas; Brammer; 
Chelte.

Romberg's Disease:  Initially, the Board finds that the 
veteran's claim is well grounded pursuant to 38 U.S.C.A. § 
5107, in that it is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.

Upon enlistment examination for his second period of service, 
in May 1974, the examiner noted asymmetry of the face, right 
cheek, loss of muscle substance.  Thus, Romberg's disease 
must be considered to have preexisted service.  However, 
inasmuch as Romberg's disease was not noted upon separation 
in March 1977 or upon reenlistment in April 1978, it was 
clearly quiescent until after his April 1978 reenlistment.

In service, the veteran's treatment records (particularly in 
the last couple of years before separation from service) show 
that he was seen in the department of internal medicine, 
dermatology clinic, dental clinic, and neurology clinic for 
loss of soft tissue in the right facial area.  A January 1981 
treatment record notes that the veteran had been experiencing 
difficulty opening his mouth during the previous four months.  
Two months later, in March 1981, it was noted that the 
veteran was experiencing a loss of his ability to chew.  Upon 
neurologic examination in April 1981, the examiner noted 
significant subcutaneous atrophy localized to the buccal area 
on the right.  During his March 1998 personal hearing at the 
RO, the veteran testified that he was treated for his right 
facial disorder in Germany and, thereafter, in Austin and at 
Temple hospital.  VA hospitalization records reflect that, in 
September 1995, the veteran's right hemifacial atrophy was 
identified as Romberg's disease and he underwent a right free 
parascapular microvascular flap for this disease. 

The evidence shows that the preexisting asymmetry of the face 
and loss of muscle substance, noted upon reenlistment in May 
1974, was subsequently characterized as marked facial 
asymmetry and the veteran began to experience difficulty 
opening his mouth as well as losing his ability to chew.  In 
the Board's opinion, this evidences an increase in the 
underlying pathology.  Inasmuch as there is no specific 
finding that the increase in disability is due to the natural 
progress of the disease, the preexisting disease must be 
considered to have been aggravated by the veteran's period of 
active service.  38 U.S.C.A. § 1153; see also 38 C.F.R. § 
3.306(a) (1998.  Accordingly, the claim of entitlement to 
service connection for Romberg's disease is granted.  

Temporary Total Disability Ratings under 38 C.F.R. § 4.29

Pertinent Law and Regulations:  Initially, the Board notes 
that a determination as to whether the appellant has 
submitted a well-grounded claim need not be addressed.  The 
concept of well grounded applies to the character of the 
evidence presented by a claimant.  For purposes of this 
decision, as there is no dispute as to the evidence, but only 
to the law and its meaning, the concept of well grounded is 
not found to be applicable.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

A total rating, 100 percent, will be assigned without regard 
to the provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  

Factual Background:  The veteran contends that he is entitled 
to a temporary total disability rating under 38 C.F.R. § 4.29 
because he was hospitalized for Romberg's disease in 
September and October 1995.  

VA inpatient treatment records show that the veteran was 
hospitalized from September 11 to 18, 1995, at which time his 
right hemifacial atrophy was identified as Romberg's disease 
and surgery was performed.  

Thereafter, the veteran was hospitalized for a second time 
from October 4 to October 16, 1995, for debridement of the 
facial wound which had become infected.  

During his March 1998 personal hearing at the RO, the veteran 
testified that he stayed at the hospital for 21 days during 
his initial hospitalization in September 1995 and again in 
October 1995 as a result of infection of the surgical wound.

Analysis:  The Board finds that the appellant was not 
hospitalized for the requisite period of at least 21 days 
when admitted to undergo a surgical procedure with respect to 
his now service-connected Romberg's disease in September 1995 
and subsequent infection of the surgical wound in October 
1995.  The Board acknowledges that the veteran testified that 
he was hospitalized for Romberg's disease for 21 days in 
September and for an additional 21 days in October 1995; 
however, this assertion is not supported by the reports of 
hospitalization for these periods of treatment.  Thus, the 
evidence shows that the veteran was not hospitalized for 
treatment of a service-connected disability in excess of 21 
days during either of these periods of inpatient treatment.

The evidentiary record does not support a grant of 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and the veteran's claim for 
this benefit accordingly must be denied as legally 
insufficient.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, the Board finds 
that veteran has not been prejudiced by the fact that the RO 
did not consider the veteran's claim of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 based on hospitalization for Romberg's disease after 
service connection for this condition had been established.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
finds that there has been no prejudice to the veteran because 
a temporary total disability rating under 38 C.F.R. § 4.29 is 
not warranted as a matter of law and no argument or evidence 
could provide the basis for granting such benefits.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

Entitlement to service connection for Romberg's disease is 
granted

Entitlement to temporary total evaluations under the 
provisions of 38 C.F.R. § 4.29, based on hospitalizations in 
September and October 1995, is denied.


REMAND

Given the Board's decision set forth above, additional action 
by the RO is required before the Board can proceed further in 
adjudicating the claim of entitlement to temporary total 
ratings pursuant to the provisions of 38 C.F.R. § 4.30, for 
convalescence following hospitalizations in September and 
October 1995.

The Board's review of the claims file discloses that the 
record is not clear as to how long the veteran was 
incapacitated from gainful employment subsequent to discharge 
from the hospital due to his surgery in September 1995 and 
hospitalization for infection of the surgical wound in 
October 1995.  Specifically, although the veteran underwent 
surgery for Romberg's disease in September 1995 at the VA 
Medical Center (VAMC) in Temple, Texas, and Discharge 
Instructions for this surgery from the Austin, Texas, 
outpatient clinic show that he unable to return to work until 
October 2, 1995; the medical evidence demonstrates that the 
veteran developed an infection of the surgical wound and 
required readmission to the hospital from October 4 to 16, 
1995.  

In this regard, the Board notes that it does not appear that 
all of the veteran's medical records, particularly his post 
surgical follow-up outpatient treatment reports, have been 
obtained and associated with the claims file.  The Board is 
of the opinion that association with the claims file of the 
veteran's complete post surgical follow-up outpatient 
treatment reports, as well the attendance reports from his 
place of employment subsequent to the hospitalizations in 
question would materially assist in the adjudication of this 
appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board is 
deferring adjudication of the issue of entitlement to 
temporary total evaluations under the provisions of 38 C.F.R. 
§ 4.30 based on hospitalizations in 
September and October 1995, pending a remand of the case to 
the RO for further action as follows:

1. The RO should contact the veteran and 
request that he identify any sources 
of treatment for postoperative 
residuals of his September 1995 
surgery and his October 1995 
hospitalization for infection of the 
surgical wound.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports.  
Irrespective of the veteran's response 
to the above inquiry, the RO should 
request copies of the veteran's 
treatment records from the VAMC in 
Temple, Texas, and the outpatient 
clinic in Austin, Texas.  Any records 
obtained should be associated with the 
claims file.

2. The RO should contact the veteran and 
request that he provide copies of his 
records of attendance at his place of 
employment following the September 
1995 surgery for Romberg's disease.  
He should be asked whether and when 
any physician, VA or private, 
determined that he was unable to work 
and specifically for what period of 
time subsequent to the September 1995 
surgery and October 1995 
hospitalization for infection.  Any 
letters or medical 
documentation/records to this effect, 
VA or private, should be requested and 
legible copies associated with the 
claims file.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.

4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to temporary total evaluations under 
the provisions of 38 C.F.R. § 4.30, 
based on hospitalizations in September 
and October 1995.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 17 -


- 1 -


